DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on January 27, 2021, which has been entered.

Objections to Amendments – Formalities
The claim amendments filed on January 27, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of strikethrough is not permitted in reissue applications. New claims must be underlined in their entirety. In this case, the amendment is improper because:
Line 5 of amended claim 12 includes an underline (see “being recessed”) located within text that is enclosed in brackets.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Establishing Assignee’s Right to Take Action
The corrected Statement Under 37 CFR 3.73(c), i.e., Form PTO/AIA /96, filed on January 27, 2021 is acceptable. Accordingly, the previous objection to the Rule 3.73(c) statement has been withdrawn. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 1:  Claims 12, 15, 16 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 12, the term “the bottom of the recess” (l. 4) lacks proper antecedent basis. The examiner suggests: in claim 12, change “the bottom” (l. 4) to “a bottom”.
In claim 12, the recitation “wherein the [pocket is…the other] second planar surface so that the first [recessed] planar surface is closer to the bearing surface than the [other] second planar surface” (ll. 5-7) is indefinite. The phrase “so that” indicates a conditional relationship, i.e., a first condition relates to and/or produces a second condition. However, the phrase “so that” is not preceded by any first condition. Thus, the claim language is indefinite. The examiner suggests: in claim 12, change “the other] second planar surface so that the” (l. 6) to “the other planar surface so that the]”.
In claim 12, the term “all four sides of the recess” (l. 9) lacks proper antecedent basis. That is, the recess is not previously defined as having “four sides”. Rather, claim 12 defines the first planar surface as having four sides (see ll. 7-8).
In claim 15, the term “the pocket” (l. 3) lacks proper antecedent basis. Note that claim 11 has been amended to recite “a recess” (l. 20). The examiner suggests: in claim 15, change “the pocket” (l. 3) to “the recess [pocket]”.
In claim 16, the term “the edge surface of the flange portion” (ll. 2-3) lacks proper antecedent basis. Note that claim 11 has been amended to omit the recitation of “an edge surface” (see l. 3). The examiner suggests: in claim 16, change “the edge surface” (l. 2) to “[the] an edge surface”.
In claim 35, the term “the hole for the recess” (l. 2) lacks proper antecedent basis and is inconsistent with the definition of the hole in claim 34. Note that claim 34 recites “the recess includes a hole” (l. 2), but claim 34 does not define the hole as being “for the recess”. Further, it is unclear what is intended to be covered by the phrase “for the recess”. The examiner suggests: in claim 35, change “the hole for the recess” (l. 2) to “the hole”.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:

US Publication No. 2006/0096196 A1

“Ripoll”
US Patent No. 4,663,907

“Tourneur”
US Patent No. 4,561,226

“Masuda et al.”
US Publication No. 2010/0210369 A1

“Hansen”
US Patent No. 2,964,361



Pre-AIA  – First to Invent
The present reissue application contains claims to a claimed invention having an effective filing date prior to March 16, 2013. Accordingly, this application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

GROUND 2:  Claim 1, 5-11, 15-19, 28 and 32-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayes et al.
With respect to claim 1, Hayes et al. discloses an anchor 10A for post-tensioned concrete reinforcement, comprising a body including (a) a flange portion 7A having a rear bearing surface 12A and a front surface opposite the rear bearing surface 12A, (b) a button portion (see 
Ribs 9A on the front surface (see annotated Fig. 7 below) extend between the nose portion (see annotated Fig. 7 below) and the flange portion 7A. See Figs. 5-7; ¶¶ 0043, 0046. See also the discussion of the similar prior art anchor 10 in ¶¶ 0032-0034.
A bore 14A extends through the nose and button portions (see annotated Fig. 7 below) and through the flange portion 7A, which bore 14A is tapered in diameter in the direction from the nose portion to the button portion to receive wedges 25A, 25B adapted to cam against the bore 14A and grip a tendon 23 that extends into the bore 14A from where the tendon enters the bore through the button portion. See Figs. 6-9; ¶¶ 0040, 0044-0045, 0051. See also the discussion of the similar prior art anchor 10 in ¶¶ 0032-0034.
The front surface of the flange portion 7A includes two recesses (see annotated Figs. 6 and 7 below), with each recess formed between two of the ribs 9A. This structure of Hayes et al. can be considered to define recesses in two respects:
The regions of the front surface of the flange portion 7A located between the ribs 9A are recessed relative to the front/outer surface of the ribs 9A and, therefore, constitute recesses.
The ribs 9A are illustrated as having tapered base portions (see annotated Fig. 6 below). The regions of the front surface of the flange portion 7A located between the ribs 9A are recessed relative to the front/outer edge of the tapered base portions of the ribs 9A. 
In either case, the recesses have bottoms adjacent to the base portions of the ribs 9A.


    PNG
    media_image1.png
    591
    605
    media_image1.png
    Greyscale


With respect to claims 5 and 15, the flange portion 7A is rectangular, the nose and button portions (see annotated Fig. 7 above) are centered on the flange portion 7A, and the recesses/pockets (see annotated Figs. 6 and 7 above) are located between the nose portion (see annotated Fig. 7 above) and a distal edge 7B of the flange portion 7A. See Figs. 5-7; ¶¶ 0040, 0046.
With respect to claims 6 and 16, the flange portion 7A has an outer edge 7B, and outer ends/edges 9B of the ribs 9A are spaced inward from the outer edge 7B. See Fig. 6; ¶ 0046. 
With respect to claims 7, 10, 17 and 19, the ribs 9A include two sets of ribs that converge toward one another in a direction toward the nose portion. See Fig. 6. The recesses/pockets (see annotated Figs. 6 and 7 above) are positioned between two ribs 9A of each set of ribs. Therefore, each recess/pocket has two opposite sides that converge in a direction from the outer edge 7B toward the nose portion (see annotated Fig. 7 above).
With respect to claims 8 and 11, an inner edge of each recess/pocket is curved in a first direction (see annotated Fig. 7 above) and in a second direction (see annotated Fig. 6 above).
With respect to claims 9 and 18, each recess/pocket (see annotated Figs. 6 and 7 above) is generally trapezoidal in shape. See Fig. 6.
With respect to claim 28, each recess/pocket (see annotated Figs. 6 and 7 above) does not affect the surface area of the bearing surface 12A. See Figs. 5 and 7.
With respect to claims 32 and 33, the anchor includes four ribs 9A and two recesses/pockets (see annotated Figs. 6 and 7 above), with each recess/pocket located between two of the ribs 9A. 
With respect to claims 34 and 35, each recess/pocket (see annotated Figs. 6 and 7 above) includes a hole 26A through the flange portion 7A, which hole 26A is closer to an outer edge of the recess/pocket than it is to an inner edge of the recess/pocket. See Figs. 6, 7 and 10; ¶ 0052.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 3:  Claims 1, 5-11, 15-19 and 28-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes et al. in view of Ripoll.

Ripoll teaches an anchor 10 for post-tensioned concrete reinforcement, comprising: a base plate (or flange portion) 11; ribs 13 on a front surface of the flange portion 11; a first planar surface (see annotated Figs. 3 and 4a below) located between the ribs 13 and having a passage 17 formed therein; and a second planar surface (see annotated Figs. 3 and 4a below) located between the ribs 13 and having fastener holes 18 formed therein. See Figs. 3-4b; col. 2, ll. 58-62; col. 3, ll. 6-9.
Ripoll’s second planar surface (see annotated Figs. 3 and 4a below) is closer to a rear bearing surface (see annotated Figs. 3 and 4a below) of the flange portion 11 than the first planar surface (see annotated Figs. 3 and 4a below). Thus, Ripoll can be considered to teach a pocket/recess defined by the second planar surface between the ribs 13.
This construction taught by Ripoll allows for the injection of grouting material to fill the spaces around the tendon after stressing of the tendon. See col. 3, ll. 6-20.


    PNG
    media_image2.png
    379
    536
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    567
    503
    media_image3.png
    Greyscale


From the teachings of Ripoll, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hayes et al. by providing the anchor with first and second planar surfaces between the ribs, with the second planar surface located closer to the rear bearing surface (i.e., recessed) and defining a recess/pocket, because such a construction allows for the injection of grouting material to fill the spaces around the tendon after stressing of the tendon. Further, a person of ordinary skill in the art (POSITA) would appreciate that Ripoll’s recessing of the second planar surface relative to the first planar surface enables a reduction in the overall weight of the anchor while allowing the first planar surface to reinforce the anchor.
With respect to claims 5-11 and 15-19, see the discussion of Hayes et al. with respect to these claims in GROUND 2.

With respect to claim 29, the depth of Ripoll’s recess/pocket is less than a thickness of the flange portion 11. See Figs. 3 and 4a.
	With respect to claims 30 and 31, the selection of specific thicknesses is considered to be an obvious matter of design choice. Further, changes in dimensions are generally recognized to be within the level of ordinary skill in the art.

GROUND 4:  Claims 1, 5-11, 15-19 and 28-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes et al. in view of Tourneur, Masuda et al. and Hansen.
See the detailed discussion of Hayes et al. in GROUND 2 above. In an alternative interpretation, Hayes et al. is considered to fail to teach that the front surface of the flange portion 7A includes at least one recess/pocket.
However, Hayes et al. is concerned with reducing the weight of the anchor 10A and accomplishes weight reduction by reducing (a) the thickness of the flange portion 7A, (b) the height and length of the ribs 9A, and (c) the overall axial length of the anchor 10A. See ¶¶ 0037 and 0041-0047. While Hayes et al. does not teach the use of recessed portions for weight reduction or any other purpose, POSITA would appreciate that (a) forming recessed portions was a well-known technique for reducing the weight of mechanical elements such as flanges and plates, and (b) forming recessed portions around fastener holes was a well-known technique for protecting fasteners from damage during use. This is evidenced by the teachings of Tourneur, Masuda et al. and Hansen.
Tourneur teaches an anchor for post-tensioned concrete reinforcement, comprising: a plate (or flange portion) 4; and a central housing portion 5 defining a nose portion (see Fig. 1) extending from a front surface of the flange portion 4 and a button portion 10 extending from a rear bearing surface of the flange portion 4. See Figs. 1-2; col. 2, l. 48 to col. 3, l. 5.
While not specifically discussed, Fig. 1 of Tourneur illustrates the flange portion 4 as having (a) recesses/pockets (see annotated Fig. 1 below) defined by planar surfaces located closer to the rear bearing surface (see annotated Fig. 1 below) of the flange portion 4 than the front surface (see annotated Fig. 1 below), and (b) holes (see annotated Fig. 1 below) within the 


    PNG
    media_image4.png
    651
    511
    media_image4.png
    Greyscale


Masuda et al. shows that it was known in the field of material design and engineering to use recesses for reducing the weight of mechanical elements such as flanges and plates. Specifically, Masuda et al. teaches a mechanical element 1 including: plural outwardly extending 
Masuda et al. further teaches forming the flange portions 1021 (Fig. 30), 1121 (Fig. 31), 1221 (Fig. 32) with (a) recesses 1022a (Fig. 30), 1122c (Fig. 31), 1222a and 1222c (Fig. 32) in the region of the fastener holes 1024 (Fig. 30), 1124 (Fig. 31), 1224 (Fig. 32) for reducing the weight of the flange portions, and (b) ribs 1022b (Fig. 30), 1121d (Fig. 31), 1222b and 1222d (Fig. 32) bounding the recesses for ensuring sufficient strength. See Figs. 30-32; ¶¶ 0255-0268. Masuda et al. additionally teaches forming each flange portion 1521 with a recess 1522a bounded by ribs 1522b for reducing the weight of the flange portions 1521 while ensuring sufficient strength. See Figs. 35-37; ¶¶ 0275-0277.
Accordingly, the teachings of Masuda et al. support the finding that forming recessed portions was a well-known technique for reducing the weight of mechanical elements such as flanges and plates.
Hansen also shows that it was known in the field of material design and engineering to use recesses for reducing the weight of mechanical elements such as flanges and plates, and further shows that it was known in this field to use recesses for protecting fasteners from damage during use. Specifically, Hansen teaches a mechanical element 16 including: an outwardly extending plate/flange portion 18 having holes 32 receiving fasteners 30; and recessed cavities (i.e., counterbores) 34 formed in the plate/flange portion 18 around the fastener holes 32 for protecting the fasteners 30 from damage during use. See Figs. 1-5; col. 2, ll. 52-62. Hansen further teaches forming the plate/flange portion 18 with (a) recessed portions 36 for reducing the weight of the plate/flange portion 18, and (b) ribs 38 bounding the recessed portions 36 for ensuring sufficient strength. See Figs. 2 and 4-5; col. 2, ll. 30-34 and 63-67.
Accordingly, the teachings of Hansen support the findings that (a) forming recessed portions was a well-known technique for reducing the weight of mechanical elements such as 
From the teachings of Tourneur, Masuda et al. and Hansen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hayes et al. by providing the anchor with recesses/pockets in the front surface between the ribs and in the region of the fastener holes in order to (a) reduce the weight of the anchor (which is a stated goal of Hayes et al., as explained above) and/or (b) protect the fasteners from damage during use.
With respect to claims 5-11 and 15-19, see the discussion of Hayes et al. with respect to these claims in GROUND 2. Further, as explained above, Tourneur teaches recesses/pockets between a nose portion and distal edges of the flange portion 4. Likewise, as explained above, Masuda et al. teaches recesses 1022a (Fig. 30), 1122c (Fig. 31), 1222a and 1222c (Fig. 32), 1522a (Figs. 35-37) between a nose portion 11 and distal edges of the flange portions 1021 (Fig. 30), 1121 (Fig. 31), 1221 (Fig. 32), 1521 (Figs. 35-37). Hansen also teaches recessed portions 34, 36 spaced inward from a distal edge of the plate/flange portion 18. Further, Figs. 2 and 4 of Hansen show that the recessed portions 36 are generally trapezoidal.
With respect to claims 28 and 32-35, see the discussion of Hayes et al. with respect to these claims in GROUND 2. Further, Tourneur’s recesses/pockets (see annotated Fig. 1 above) do not affect the rear bearing surface (claim 28), and Tourneur’s anchor includes fasteners holes (see annotated Fig. 1 above) in the flange portion 4 (claims 34 and 35).
With respect to claim 29, the depth of Tourneur’s recesses/pockets is less than a thickness of the flange portion 4. See Fig. 1. Further, Masuda et al. teaches recesses 1022a (Fig. 30), 1122c (Fig. 31), 1222a and 1222c (Fig. 32), 1522a (Figs. 35-37) whose depths are less than a thickness of the respective flange portion 1021 (Fig. 30), 1121 (Fig. 31), 1221 (Fig. 32), 1521 (Figs. 35-37). Likewise, Hansen teaches recessed portions 34, 36 whose depths are less than a thickness of the plate/flange portion 18.
	With respect to claims 30 and 31, the selection of specific thicknesses is considered to be an obvious matter of design choice. Further, changes in dimensions are generally recognized to be within the level of ordinary skill in the art.


Claim Objections
Claims 1 and 11 are objected to because:
In claim 1, “surface,] a” (l. 4) should read “surface], a” for proper pronunciation.
In claim 1, “the front [surface]” (l. 12) should read “the front [surface] of the flange portion” for clarity.
In claim 11, “portion , the” (l. 2) should read “portion, the”.
In claim 11, “surface,] a” (l. 4) should read “surface], a” for proper pronunciation.
In claim 11, “the front [surface]” (l. 12) should read “the front [surface] of the flange portion” for clarity.
In claim 11, “the front of the flange portion includes…on the front [surface] of the flange portion” (ll. 19-21) is repetitive.
Appropriate correction is required.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) for failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to describe:
The front surface of the flange portion as including a “recess”, which recess has a “bottom” (claim 1, l. 20). 
A first planar surface that is “offset” from a second planar surface (claim 2, l. 3; claim 12, l. 3).
A first planar surface that defines a “bottom” of a “recess” (claim 2, l. 4; claim 12, l. 4).
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed on January 27, 2021 have been fully considered.

With respect to GROUND 1, applicant argues that the claims have been amended to overcome the rejection under 35 USC 112(b). However, applicant’s amendments necessitated the new/modified ground of rejection. See the explanation in GROUND 1.

With respect to GROUND 2, applicant argues that the claimed ribs are not part of the claimed body. However, this argument is not supported by the claim language. Claims 1 and 11 recite “a body including a flange portion, the flange portion having a front” (ll. 2-3), and “ribs on the front” (l. 12). Thus, the claimed ribs are defined as being on the front of the flange portion, which flange portion is included in the claimed body. If the ribs are on the flange portion, then they are part of the body and the flange portion. Further, it is clear from the drawings that the claimed invention constitutes a single body, with the flange portion and the ribs being part of that single body.
Applicant further argues that the claimed recess cannot be formed by the claimed ribs, and asserts that claim 33 provides support for this position. This argument is not persuasive for several reasons:
First, independent claims 1 and 11 do not define the claimed recess in a manner that precludes the claimed ribs from functioning, in whole or in part, to form the recess. Rather, claims 1 and 11 require (a) ribs on the front of the flange portion, and (b) a recess included in the front of the flange portion. Since the ribs are on the front of the flange portion, the broad claim language allows for the ribs to function, at least in part, to form the claimed recess.
Second, a limitation from a dependent claim cannot be read into an independent claim to further limit the independent claim. Thus, the more limited scope of claim 33 does not impose a restriction on the broader scopes of claims 1 and 11.
Third, the language of claim 33 does not preclude the ribs from functioning to form the claimed recess. Rather, claim 33 merely states that each recess is between two ribs. Specifying such a position of the recesses, i.e., as being between two ribs, does not preclude the ribs from functioning, in whole or in part, to form the recesses.

With respect to GROUND 3, applicant argues that the rejection improperly relies upon element 13 of Ripoll to meet the claimed recess. This argument fails because it mischaracterizes the rejection. The rejection relies upon a recess defined by a second planar surface located 
Applicant further argues the front of the flange portion (aka base plate) of Ripoll cannot be said to include a recess. The examiner disagrees for the reasons given in GROUND 3. As explained in GROUND 3, the flange portion of Ripoll is illustrated as having a second planar surface that is recessed (i.e., offset and stepped down from) a first planar surface, and this recessed second planar surface is located on the front of Ripoll’s flange portion. This meets the broad requirements of the claims rejected by GROUND 3.

With respect to GROUND 4, applicant argues that Tourneur fails to teach a recess; rather, applicant asserts that the portion of Tourneur identified by the examiner as a recess is no more than a flat surface of the flange. This argument fails because the portion of Tourneur identified by the examiner is set back from the outer surface of Tourneur’s flange portion and, therefore, meets the broad definition of a recess.
Applicant also argues that Tourneur’s recess is not part of the flange portion but, rather, is part of the nose portion. This is not persuasive because Tourneur’s recess is illustrated as being located in the flange portion adjacent to the holes in the flange portion.
Applicant asserts that the rejection is unclear as to whether it relies upon modifying Tourneur in view of Masuda et al. However, the rejection is not based upon a modification of Tourneur in view of Masuda et al. Rather, the base reference Hayes et al. is modified in view of the combined teachings of Tourneur, Masuda et al. and Hansen, which combined teachings support the findings that (a) forming recessed portions was a well-known technique for reducing the weight of mechanical elements such as flanges and plates, and (b) forming recessed portions around fastener holes was a well-known technique for protecting fasteners from damage during use.
Applicant argues that it would not be an effective design to locate a recess at an intersection between the flange portion and the nose portion. This argument fails because the claims do not recite any intersection between the flange portion and the nose portion, and the rejection is not predicated on providing a recess at such an intersection.

With respect to amended claims 2 and 12, applicant argues that Tourneur and Masuda et al. fail to teach the four-sided recess recited in these claims. The examiner agrees that the cited prior art fails to teach the specific recess structure recited in these claims. Therefore, claims 2 and 12 are no longer included in the prior art rejections.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 1.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and to include all of the limitations of base claim 11.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.